Citation Nr: 0207189	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-20 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for emphysema and lung 
cancer, claimed as secondary to nicotine dependence.  

2.  Entitlement to service connection for a claimed 
disability manifested by alcohol dependence.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
RO.  

Additionally, the Board notes that, in Statement of 
Accredited Representation (Form 646), the issue of new and 
material evidence to reopen the claim of service connection 
for tinea pedis was included as an issue on appeal.  However, 
the veteran has not filed a Notice of Disagreement with 
regard to this decision to initiate the appeals process.  
Therefore, the Board referred this matter back to the RO for 
appropriate action.  

Likewise, in the August 1999 claim, the veteran also 
requested service connection for a throat disability, to 
include lesions on the vocal cords.  Therefore, this issue 
should also be referred back to the RO for appropriate 
action.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  

Likewise, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In addition, the veteran also stated in the February 2000 
Notice of Disagreement that he desired a "formal hearing."  
Even though the veteran indicated that he did not want a 
"BVA" hearing on his Substantive Appeal filed in February 
2001, it is unclear whether he still desires a hearing at the 
RO.  Therefore, the RO should obtain clarification as to 
whether the veteran still desires a RO hearing, and proceed 
as appropriate.  

Furthermore, in an August 1999 Statement submitted by the 
veteran, the veteran indicated sources of medical treatment 
for his lung disability.  Additionally, in a March 1998 
letter, the veteran reported that he received treatment from 
Dr. Paul Rossos and radiation treatment at the Jersey Shore 
Medical Center.  However, the Board notes that no attempts 
were made to obtain these records. 

Likewise, in the March 1998 letter, the veteran stated that 
he received treatment at the "V.A. Hospital in Bricktown, 
NJ."  The Board notes that VA medical records are deemed to 
be constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, it is 
necessary to obtain these records and associate them with the 
file before further review of the veteran's claim may be 
undertaken.  

Additionally, legislation enacted in 1998 prohibits service 
connection for a disability first manifested after service 
(or after an applicable presumptive period) on the basis that 
it resulted from disease attributable to the use of tobacco 
products by a veteran during service.  38 U.S.C.A. § 1103 
(West Supp. 2002). 

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, however, 
it should be noted that service connection could not be 
established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  

Such a determination should take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran developed nicotine 
dependence, as a disease, during service, and that nicotine 
dependence was considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis could be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  

Therefore, since the veteran filed a claim in August 1999 for 
emphysema and lung cancer secondary to nicotine dependence, 
the RO should contact the veteran in order to permit him to 
submit additional evidence in light of the recently enacted 
legislation.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he still wishes to have a 
hearing at the RO.  If so, then the RO 
should undertake to schedule him for 
hearing at the earliest available 
opportunity, properly notifying him and 
his representative of the time and date 
of the proceeding.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
instruct him to submit competent evidence 
to support his assertions that he has a 
current disability manifested by 
emphysema and lung cancer or disability 
manifested by alcohol dependence due to 
disease or injury which was incurred in 
or aggravated by service.  

3.  The RO should take appropriate steps 
to contact the veteran and inquire as to 
where he has received treatment, VA or 
private, for emphysema, lung cancer, and 
alcohol dependence since service, to 
specifically include treatment records 
from the following sources:  Dr. Richman, 
Dr. Dinerstein, Dr. Hayne, Dr. Rassos, 
Dr. Salvadore Crocie, Dr. Mark Lehrman, 
Dr. "Nhyke," St. Peters Hospital, Dr. 
Cappoline, and Jersey Shore Medical 
Center.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all previously unobtained 
medical records.  All records obtained 
should be associated with the claims 
file.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

4.  The RO must review the claims file 
and ensure that all reasonable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed, 
including any development indicated 
during a RO hearing.  

5.  Thereafter, following completion of 
the requested development, the RO should 
undertake to review the veteran's claims, 
including adjudication of service 
connection for emphysema and lung cancer 
in light of the enacted legislation 
regarding tobacco related claims.  If any 
decision remains adverse with respect 
thereto, then the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, to specifically include the 
provisions relating to the veteran's 
tobacco related claims.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




